DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/30/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 claims “a first corresponding engagement feature” in line 2. However, claim 1 also claims “a first corresponding engagement feature” in line 7. Since the disclosure only discloses a single first corresponding engagement feature on the first polymer ring, the examiner is interpreting claim 9 to be claiming “the first corresponding engagement feature”. Appropriate amendments are required.
Claims 10-12 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balsells et al. (US Patent No. 8,544,850) in view of Foster (US Pub. No. 2010/0237565).
Regarding claim 1, the Balsells et al. (hereinafter Balsells) reference discloses a seal (Figs. 11-11E) for a ball valve comprising: 
a resilient ring (50) defining an engagement feature (e.g. 50.1,50.2); 
a first polymer ring (48.1) disposed adjacent to a first axial end of the resilient ring and coupled with the engagement feature (Figs. 11-11E); and 
a second polymer ring (49.1) disposed adjacent to a second axial end of the resilient ring and coupled with the engagement feature (Figs. 11-11E), wherein the first polymer ring comprises a first corresponding engagement feature (engagement feature of 48.1) adapted to engage with the engagement feature of the resilient ring (Figs. 11,11B,11D), including the first corresponding engagement feature comprising a shoulder and projection to engage with the engagement feature of the resilient ring (Figs. 11,11B,11D).

The Foster reference, an energized seal, discloses different types of connections (Figs. 6-11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first corresponding engagement feature to include a barb in the Balsells reference in view of the teachings of the Foster reference in order to allow for easier installment while ensuring the components are locked together.
Regarding claim 2, the Balsells reference, as modified in claim 1, discloses the engagement feature comprises a notch. a ridge, a cutout, a castellation, or any combination thereof (Balsells, Figs. 11,11B,11D).
Regarding claim 3, the Balsells reference, as modified in claim 1, discloses the engagement feature is disposed along an outer diameter of the resilient ring (Balsells, Figs. 11,11B,11D).
Regarding claim 4, the Balsells reference, as modified in claim 1, discloses the engagement feature defines a first axial end and a second axial end, wherein the first polymer ring is coupled with the resilient ring adjacent to the first axial end, and wherein the second polymer ring is coupled with the resilient ring adjacent to the second axial end (Balsells, Figs. 11,11B,11D).
Regarding claim 5, the Balsells reference, as modified in claim 1, discloses the first polymer ring contacts the second polymer ring at an axial location corresponding with the engagement feature (Balsells, Figs. 11,11B,11D).

Regarding claim 9, the Balsells reference, as modified in claim 1 and as best understood, discloses the first polymer ring comprises a body (body of 48.1) defining a first corresponding engagement feature (Balsells, engagement feature of 48.1) and an energized zone (e.g. Balsells, zone at 51) coupled with the first corresponding engagement feature.
Regarding claim 10, the Balsells reference, as modified in claim 9 and as best understood, discloses the energized zone comprises at least one energizing element (Balsells, 51).
Regarding claim 11, the Balsells reference, as modified in claim 9 and as best understood, discloses the energized zone comprises at least one spring disposed at least partially within the body of the first polymer ring (Balsells, Figs. 11,11B,11D).
Regarding claim 13, the Balsells reference, as modified in claim 1, discloses the resilient ring comprises an inner diameter, an outer diameter, a first axial end, and a second axial end (Figs. 11,11B,11D), and wherein an edge between at least one of the first and second axial ends and the outer diameter comprises a chamfer (Foster, Figs. 6-11).
Regarding claim 14, the Balsells reference, as modified in claim 1, discloses at least one of the first and second polymer rings comprises a thermoplastic (Balsells, Col. 7, Lines 1-12).

an engagement feature (engagement features of 48.1,49.1) adapted to engage with a resilient ring (50), wherein the engagement feature comprises a barb with a lip adapted to engage with the resilient ring.
However, the Balsells reference fails to explicitly disclose the engagement feature comprises a barb with a lip adapted to engage with the resilient ring.
The Foster reference, an energized seal, discloses different types of connections (Figs. 6-11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first corresponding engagement feature to include a barb in the Balsells reference in view of the teachings of the Foster reference in order to allow for easier installment while ensuring the components are locked together.
Regarding claim 16, the Balsells reference, as modified in claim 15, discloses the at least one energizing element comprises at least two energizing elements disposed along a same plane, and wherein the engagement feature is coupled with the energized zone and extends perpendicular to the plane (Balsells, Figs. 11,11B,11D).
Regarding claim 18, the Balsells reference, as modified in claim 15, discloses a transition zone (Foster, Figs. 6-11) disposed between the energized zone and the engagement feature, wherein the transition zone comprises a chamfered edge (Foster, Figs. 6-11).

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balsells in view of Foster as applied to claims 1-11 and 13-20 above, and further in view of Balsells et al. (US Patent No. 5,992,856).
Regarding claim 12, the modified Balsells reference, as best understood, discloses the invention substantially as claimed in claim 11.
However, the modified Balsells reference fails to explicitly disclose the at least one energizing element comprises at least two springs disposed along a straight line extending perpendicular to a central axis of the first polymer ring.
The Balsells et al. (hereinafter Balsells ‘856) reference, an energized seal, discloses using at least two springs (Figs. 1-12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified Balsells reference to have at least two springs in view of the teachings of the Balsells ‘856 reference in order to provide the proper forces (Balsells ‘856, Col. 1, Lines 8-18).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/GILBERT Y LEE/Primary Examiner, Art Unit 3675